Citation Nr: 1210416	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for constipation.  

2.  Entitlement to service connection for bladder scar tissue
	
3.  Entitlement to service connection for Acanthosis Nigricans.

4.  Entitlement to service connection for vocal cord dysfunction.

5.  Entitlement to a higher initial rating, in excess of 30 percent, for asthma.  

6.  Entitlement to a higher initial rating, in excess of 10 percent, for fibromyalgia.

7.  Entitlement to a higher initial rating, in excess of 10 percent, for carpal tunnel syndrome of the right wrist.

8.  Entitlement to an initial (compensable) rating for hypertension.

9.  Entitlement to an initial (compensable) rating for sciatic nerve paralysis.

10.  Entitlement to an initial (compensable) rating for seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from October 1990 to May 1991, and from January 1994 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Due to the Veteran's place of residence, the Atlanta, Georgia, RO has assumed jurisdiction in this matter.  The Veteran initially requested a hearing before the Board, but subsequently withdrew that request.   

In the December 2006 rating decision from which this appeal arises, the RO also granted service connection for a psychiatric disability, evaluating the disability as 10 percent disabling.  In a Notice of Disagreement, the Veteran expressed disagreement with the 10 percent rating assigned for the psychiatric disability.  In an October 2008 rating decision and Statement of the Case (SOC), the Atlanta RO re-evaluated the Veteran's psychiatric disability as being 30 percent disabling prior to June 6, 2007, and 70 percent disabling from June 6, 2007.  In a December 2008 substantive appeal to the Board, the Veteran stated that she wished to appeal all issues listed on the SOC.  Yet, on the same document, the Veteran stated that she believed that all the issues were rated improperly, except for the psychiatric disability rated as 70 percent disabling.  The Veteran indicated that she was satisfied with the 70 percent evaluation assigned for a psychiatric disability.   The Veteran did not indicate whether she was satisfied with the 30 percent rating assigned for a psychiatric disability for the initial rating period prior to June 6, 2007.  In an August 2011 informal hearing presentation, the Veteran's representative clarified that the Veteran meant to completely withdraw her appeal for a higher initial rating for a psychiatric disability.  As the Veteran and the Veteran's representative indicated that she did not wish to appeal a higher initial rating for a psychiatric disability to the Board, that issue is not in appellate status, and is not before the Board.   

In February 2012, new evidence was added to the claims file with a signed waiver of agency of original jurisdiction (AOJ) review from the Veteran's representative.


FINDINGS OF FACT

1.  The Veteran did not experience chronic constipation disorder symptomatology during service.

2.  The Veteran did not experience continuous constipation disorder symptomatology since discharge from service.

3.  The Veteran does not have a current diagnosed disability manifested by constipation.

4.  The Veteran did not experience chronic symptomatology related to bladder scar tissue during service.

5.  The Veteran did not experience continuous symptomatology related to bladder scar tissue since discharge from service.

6.  The Veteran has not been diagnosed with a disorder related to bladder scar tissue.

7.  The Veteran experienced chronic Acanthosis Nigricans symptomatology during service.  

8.  The Veteran experienced continuous Acanthosis Nigricans symptomatology since service discharge.

9.  The Veteran has a diagnosed Acanthosis Nigricans disorder.

10.  The Veteran did not experience chronic vocal cord dysfunction during service.  

11.  The Veteran has not experienced continuous vocal cord dysfunction since service discharge.

12.  The Veteran does not have a diagnosed disability of vocal cord dysfunction.

13.  For the entire initial rating period under appeal, the Veteran's service-connected asthma has not been manifested by either FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 percent; required at least monthly visits to a physician for care of exacerbations; or required intermittent courses of systemic corticosteroids at least three times per year.

14.  For the entire initial rating period under appeal, the Veteran's fibromyalgia has not been manifested by symptomatology (solely related to fibromyalgia as opposed to another service-connected disability) that is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  

15.  For the entire initial rating period under appeal, the Veteran's service-connected carpal tunnel syndrome of the right wrist has not been manifested by symptomatology more nearly approximating moderate incomplete paralysis of the median nerve.  

16.  For the entire initial rating period under appeal, the Veteran's service-connected hypertension has not been manifested by diastolic pressure of predominantly 100 or systolic pressure of predominantly 160 or more; although the Veteran uses constant medication to treat the hypertension, the Veteran does not have a medical history indicating diastolic blood pressure of predominantly 100 or more.

17.   For the entire initial rating period under appeal, the Veteran's service-connected sciatica has not been manifested by symptomatology more nearly approximating mild incomplete paralysis of the sciatic nerve.

18.  For the entire initial rating period under appeal, the Veteran's service-connected seborrheic dermatitis has not affected at least 5 percent, but less than 20 percent, of the entire body or exposed areas or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for constipation have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for bladder scar tissue have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for Acanthosis Nigricans have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection for vocal cord dysfunction have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).

5.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6602 (2011).

6.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 10 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, 4.71a, Diagnostic Code 5025 (2011).

7.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 10 percent for carpal tunnel syndrome of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, 4.124a, Diagnostic Code 8615 (2011).

8.  For the entire initial rating period under appeal, the criteria for an initial (compensable) rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, 4.104, Diagnostic Code 7101 (2011).

9.  For the entire initial rating period under appeal, the criteria for an initial (compensable) rating for sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, 4.124a, Diagnostic Code 8520 (2011).

10.  For the entire initial rating period under appeal, the criteria for an initial (compensable) rating for seborrheic dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, 4.120, Diagnostic Code 
7899-7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board will grant service connection for Acanthosis Nigricans.  Therefore, a review of VA's duties to notify and assist is not necessary regarding that issue.  Regarding the remaining issues on appeal, the Board will proceed to discuss VA's duties to notify and assist the Veteran with her claims.    

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in August 2006 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  

With respect to the Dingess requirements, the August 2006 notice did not provide information regarding the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  To the extent that a content deficiency exists with regard to these downstream elements of a claim, there is no prejudice in issuing a final decision at this time because the preponderance of the evidence is against the claims for service connection for constipation, bladder scar tissue, and vocal cord dysfunction.  Accordingly, as no ratings or effective dates will be assigned, any questions as to the appropriate disability ratings or effective dates to be assigned for these claims are moot.

Because this appeal arises from the Veteran's disagreement with the initial ratings following the respective grants of service connection for asthma, fibromyalgia, carpal tunnel syndrome of the right wrist, hypertension, sciatica, and seborrheic dermatitis, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
  
In May 2007 and November 2010, respectively, VA provided the Veteran with VA medical examinations to determine the natures and severity of the Veteran's claimed allergic rhinitis.  As the May 2007 and November 2010 VA medical examination reports were written after reviews of the claims file, interviews with the Veteran, examinations of the Veteran, and contain findings regarding the etiologies and severities of the Veteran's claimed disorders and disabilities supported by clinical data, the Board finds that the August 2006, July 2007, and July 2011 VA medical examination reports are adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has considered all evidence of record as it bears on the questions of service connection and higher initial ratings.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 
38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Service Connection for Constipation

The Veteran essentially contends that she developed a constipation disorder during service.  In a November 2007 VA medical examination report, the Veteran indicated that she was constipated "all the time" and needed a laxative in order to have a bowel movement.  She indicated that she had a bowel movement only once every two weeks.  The Veteran stated that she did not believe that she evacuated her colon fully during her bowel movements as she would usually only pass a small amount of stool.  Moreover, the stool in her bowel movements normally would be hard.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for constipation.  The Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic constipation symptomatology during service or continuous constipation symptomatology since discharge from service.  

The Board notes that the Veteran experienced isolated instances of constipation during service, as noted in the service treatment records.  Reviewing the evidence from the Veteran's period of service, in a March 2002 service treatment record, the Veteran reported experiencing constipation of one week's duration.  The Veteran indicated that she had experienced a small bowel movement that day.  The service examiner indicated that she was to drink water and prune juice.  The diagnosis was constipation.  The service examiner recommended usage of stool softener and that the Veteran possibly undergo an enema.

In a May 2002 service treatment record, a service examiner diagnosed constipation associated with both the Veteran's pregnancy and the usage of pain medications.  In a November 2002 service treatment record, the Veteran reported experiencing constipation, but no diarrhea.  In February 2003, April 2003, and June 2003 service treatment records, when asked about any gastrointestinal disorders she was experiencing, the Veteran did not mention constipation.  In an April 2004 service treatment record, when asked what gastrointestinal disorders she was experiencing, the Veteran only indicated heartburn.  In a July 2005 service treatment record, the Veteran specifically denied experiencing any gastrointestinal symptomatology.  In a subsequent July 2005 service treatment record, written a week later, the Veteran reported experiencing constipation and abdomen pain on the left with defecation.  In an additional July 2005 service treatment record, written three days later, when asked about any gastrointestinal symptomatology she was experiencing, the Veteran reported experiencing only heartburn.  In an October 2005 service treatment record, the Veteran did not report experiencing constipation when asked about any potential gastrointestinal disorders.  In an additional October 2005 service treatment record, written three weeks later, the Veteran reported experiencing constipation.  In a November 2005 service treatment record, when asked about any gastrointestinal symptomatology she was experiencing, the Veteran reported experiencing only heartburn.  In a March 2006 service treatment record, the Veteran specifically denied experiencing constipation.

In a March 2006 medical examination board report, having reviewed the claims file, a service examiner reported that the Veteran experienced constipation, first noted in 2002.  The examiner stated that the disorder was both chronic and intermittent, likely related to chronic use of pain medication.  The VA examiner indicated that the Veteran would expect persistence of constipation with periodic use of stool softeners.  In a July 2006 service treatment record, the Veteran specifically denied experiencing any gastrointestinal disorder symptomatology.  

In a subsequent July 2006 service treatment record, the Veteran reported experiencing chronic constipation.  Having performed an examination, a service examiner noted constipation symptomatology.  The service examiner stated that the Veteran's constipation had been well-controlled under one medication which was not working as well.  The service examiner indicated that he was instructing the Veteran to take a different medication as needed for constipation.

In an August 2006 pre-discharge VA medical examination report, the Veteran reported experiencing constipation due to use of Vicodin for a thoracic spine disorder.  Having reviewed the record of evidence, the VA examiner indicated that a diagnosis for constipation was not fitting as there was no pathology with which to render a diagnosis.  

Reviewing the post-service treatment records, in January 2007 and March 2007 VA treatment records, the Veteran specifically denied experiencing constipation.  In an April 2007 VA treatment record, the Veteran reported experiencing constipation.  The VA examiner did not diagnose a constipation-related disorder.  In a May 2007 VA treatment record, the Veteran specifically denied experiencing constipation.

In a July 2007 VA medical examination report, provided to determine the nature and etiology of a claimed thyroid disorder, the Veteran indicated that she was constipated "all the time" and that she had to use a laxative in order to have a bowel movement.  She stated that she was only able to have a bowel movement once every two weeks and that such movements did not evacuate her bowels.  She stated that her stools were usually hard and that she only passed a small amount.  The VA examiner made no diagnosis regarding constipation.  In an August 2007 VA treatment record, the Veteran specifically denied experiencing constipation.  Subsequent treatment records contain no complaint or notation regarding constipation.

In a December 2008 statement in support of her claim for VA compensation, the Veteran indicated that, when she tried to have a bowel movement, she would have diarrhea.  She indicated that other times she would try to have a bowel movement and would not be able to go at all.

In an August 2011 VA medical examination report, provided for additional claims for service connection, a rectal examination indicated that the Veteran's rectum was normal.  The VA examiner specifically noted that the Veteran had sphincter control.  

Having reviewed the record of evidence, the Board finds that the Veteran did not experience chronic constipation symptomatology during service.  The Veteran experienced constipation at times from March 2002 through November 2002.  The service examiners indicated that such symptomatology was related to the transient causes of her pregnancy and the use of pain medications.  In subsequent service treatment records, the Veteran reported experiencing constipation only in July 2006.  

The Board notes that, although the March 2006 medical board examination report indicated that the Veteran experienced chronic and intermittent constipation, the service treatment records indicate that the Veteran experienced only intermittent constipation symptoms from November 2002 through discharge from service.  In service treatment records written from November 2002 through service discharge, the Veteran specifically denied experiencing any constipation except in July 2006; therefore, the Board finds that the Veteran's constipation symptomatology was not chronic during service under 38 C.F.R. § 3.303(b) (noting the need for sufficient observation to establish chronicity as distinguished from a diagnosis including the word "chronic").  Moreover, in the August 2006 VA medical examination report, the VA examiner indicated that the Veteran did not have constipation.  Considering this evidence, the Board finds that the Veteran did not experience chronic constipation symptomatology during service.  

Moreover, the Board finds that the Veteran has not experienced continuous constipation symptomatology since discharge from service.  Reviewing the evidence of record, despite being examined many times since service, the Veteran has only reported experiencing constipation to two VA examiners since service, once in April 2007 and once in July 2007.  Yet, on four other occasions, specifically January 2007, March 2007, May 2007, and August 2007, the Veteran specifically denied experiencing constipation to VA examiners.

In the July 2007 VA medical examination report, the Veteran told the VA examiner that she experienced constipation of such severity that she was only able to have bowel movements once every two weeks.  She reported that, during such movements, she would not be able to completely evacuate her bowels.  In light of the other evidence of record, the Board does not find this statement to be credible.   See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  The Board notes that the Veteran had never been treated for constipation of such severity and, in an August 2007 service treatment record, written a month after the July 2007 VA medical examination report, the Veteran again specifically denied experiencing constipation.  

In a December 2008 statement, the Veteran reported experiencing diarrhea at times and constipation at times.  The Board notes that such a statement, indicating that the Veteran experiences fecal incontinence as much as she experiences constipation, indicates a lack of continuous constipation symptomatology since service.  Therefore, the Board finds that the Veteran has not experienced continuous constipation symptomatology since discharge from service.

Finally, the Board finds that the Veteran does not have a diagnosed disability manifested by constipation.   As noted above, the August 2006 VA pre-discharge medical examination report contains no diagnosis of a disability manifesting constipation.  Since discharge, the Veteran has not been diagnosed as having a constipation disorder.   The Board notes that constipation is normally a symptom of an underlying disorder.  The Veteran has not been diagnosed with an underlying disorder manifested by constipation symptomatology.  As the Veteran does not have a diagnosed constipation disorder, a grant of service connection for constipation is precluded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

For the reasons stated above, the preponderance of the evidence weighs against the Veteran's claim for service connection for constipation, the benefit of the doubt doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Service Connection for Bladder Scar Tissue

The Veteran essentially contends that she incurred scar tissue on her bladder after an in-service hysterectomy in January 2005.  In a May 2006 statement, the Veteran reported that she experienced pain both when her bladder was full and when emptying her bladder.  
	
After a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for bladder scar tissue.  The Board finds that the Veteran did not experience chronic symptomatology related to a bladder scar tissue disorder during service or continuous symptomatology related to a bladder scar tissue disorder since service discharge.  

Reviewing the evidence from the Veteran's service, in a January 2005 service treatment record, service examiners reported conducting a hysterectomy.  The service examiners noted that the bladder, which had adhered to the lower uterine segment, had to be gently dissected off the lower uterine segment and cervix.  The service examiners did not report any scarring.  

In a March 2005 service treatment record, the Veteran reported experiencing abdominal pain in the left lower quadrant.  In an October 2005 service treatment record, the Veteran reported experiencing dysuria and loss of urine.  In a December 2005 service treatment record, the Veteran indicated that she had abdominal pain.  Upon examination, a service examiner noted direct tenderness in the left lower quadrant of the abdomen and the suprapubic area.  The diagnosis was bladder pain.  

In a March 2006 medical examination board report, a service examiner indicated that the Veteran had experienced proteinuria, an excess of protein in the urine, in 2004.  The service examiner noted that the disorder had resolved without sequela.  Upon examination, the Veteran reported no abdominal pain.  

In an April 2006 service treatment record, the Veteran reported experiencing abdominal pain above the pubic area since the January 2005 hysterectomy.  The Veteran indicated that she presently had urinary retention.  The Veteran denied any burning sensation during urination or any hematuria.  Upon examination, a service examiner noted that the suprapubic area was tender to palpation.  The diagnosis was abdominal pain above the pubic area.  

In a May 2006 statement, the Veteran stated that she had incurred scar tissue on her bladder during the January 2005 hysterectomy.  She also stated that she experienced pain when her bladder was full and when emptying her bladder.  In a May 2006 service treatment record, the Veteran specifically denied having any genitourinary symptoms, to include any generalized pain.  In a June 2006 service treatment record, the Veteran reported experiencing "urinary symptoms."  The Veteran did not define the nature of these symptoms and the service examiner did not diagnose a genitourinary disorder.  

In an August 2006 pre-discharge VA medical examination report, the Veteran reported experiencing proteinuria, secondary to bladder trauma incurred during the hysterectomy, since 2003.  The Veteran indicated that she urinated five times per day at three-hour intervals and five times per night at two-hour intervals.  The Veteran indicated that she did not have any difficulty with urination or any urinary incontinence.  The Veteran reported no signs of weakness, fatigue, loss of appetite, or recurrent urinary tract infections.  The Veteran indicated that she did not require any procedures or treatment for her genitourinary disorder, and that she did not experience any functional impairment resulting from it.  

Having conducted an examination, the August 2006 VA examiner indicated that a urinalysis was absent of protein, sugar, red blood cells, hyaline casts, and granular casts.  The VA examiner indicated that he could not diagnose either proteinuria or bladder scar tissue as there was no pathology upon which to base a diagnosis.

Reviewing the post-service evidence, in a March 2007 VA treatment record, the Veteran specifically denied experiencing any abdominal pain.  In a May 2007 VA treatment record, the Veteran specifically denied experiencing any abdominal pain, dysuria, or loss of urinary control.  Having performed a urinalysis, the VA examiner did not diagnose any genitourinary disorder.  

In a June 2007 VA internal medicine consultation report, the VA examiner noted that the Veteran reported a history of renal insufficiency, secondary to nonsteroidal agent use and, presumably, hypertension.  The Veteran denied experiencing any discharge, dysuria, or kidney stones.  Having noted the Veteran's reported history and symptomatology, the VA examiner indicated that the May 2007 urinalysis showed the Veteran's creatine levels to be perfectly normal; therefore, the VA examiner found the Veteran's reported history of renal insufficiency to be erroneous.  

In a July 2007 VA treatment record, specifically a gynecological examination report, the VA examiner reported a normal pelvic examination.  In a July 2007 VA medical examination report, the Veteran reported experiencing pelvic pain, but did not indicate its nature or frequency.  Moreover, the Veteran stated that she had urinary incontinence which did not require the use of a pad or absorbent material.  Upon examination, the Veteran's urinary system was noted to be normal.  In addition, the Veteran did not experience any abdominal pain upon examination.  

Having reviewed the record of evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic genitourinary symptomatology, to include any related to bladder scar tissue, during service.  Service treatment records indicate that the Veteran experienced some pain in the lower left quadrant of the abdomen and in the suprapubic area in March 2005, December 2005, and April 2006; yet, service examiners did not diagnose any underlying disorder causing this intermittent symptomatology.  The Veteran also reported experiencing some urinary dysfunction in October 2005; yet, in all other service examination reports, the Veteran either did not report or specifically denied experiencing any abdominal pain or genitorurinary disorders.  

In the August 2006 pre-discharge VA medical examination report, the Veteran reported that she had developed proteinuria, an excess of protein in the urine, as a result of a hysterectomy; yet, the Veteran claimed that the proteinuria began in 2003, two years prior to her hysterectomy.  The Veteran also indicated that she had a genitourinary disorder that required her to urinate five times per night every two hours, yet specifically denied experiencing any urinary incontinence.  Considering that the Veteran's August 2006 report of her symptomatology is both internally inconsistent and inconsistent with the record of evidence, the Board finds that it lacks credibility.  See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, VA may consider such elements as inconsistent statements, internal inconsistency, facial plausibility, and consistency with other evidence of record).  As the record indicates only intermittent in-service reports of abdominal pain and urinary dysfunction, which were not found to be related to any underlying disorder, the Board finds that the Veteran did not experience chronic genitourinary symptomatology related to bladder scar tissue during service.  

The Board next finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous genitourinary symptomatology related to bladder scar tissue since discharge from service.  In a June 2006 VA treatment record, a VA examiner indicated that the Veteran's reported history of renal insufficiency was erroneous as the Veteran's most recent urinalysis was normal.  In a July 2007 VA medical examination report, the Veteran reported experiencing pelvic pain, but did not indicate its nature or frequency.  Moreover, the Veteran stated that she had urinary incontinence which did not require the use of a pad or absorbent material; yet, upon examination, the Veteran's urinary system was noted to be normal.  In addition, the VA examiner noted that the Veteran did not experience any abdominal pain upon examination.  Moreover, in all other post-discharge treatment records, the Veteran has either not reported or has specifically denied experiencing any genitourinary disorder symptomatology, to include any related to bladder scar tissue.  

As the Veteran's reports of urinary incontinence included in the July 2007 VA medical examination report for compensation purposes are inconsistent with other statements made at the time of medical treatment, the Board finds that they lack credibility.  See id.  As the record of evidence does not contain any credible post-service evidence of genitourinary disorder symptomatology, the Board finds that the Veteran has not experienced continuous genitourinary symptomatology, to include any related to bladder scar tissue, since discharge from service.  

Finally, the Board finds that the Veteran does not a currently diagnosed genitourinary disability, to include any related to bladder scar tissue.  The Board notes that the record contains no current diagnosis of a genitourinary disorder or scarring of the bladder.  As the Veteran does not have a diagnosed disability related to bladder scar tissue, a grant of service connection for bladder scar tissue is precluded.  Brammer, 3 Vet. App. at 225.  For the reasons stated above, the preponderance of the evidence weighs against the Veteran's claim for service connection for bladder scar tissue, the benefit of the doubt doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364, 1365; Gilbert, 1 Vet. App. at 49. 

Service Connection for Acanthosis Nigricans

The Veteran essentially contends that she developed a skin disorder, specifically Acanthosis Nigricans, around her neck during service.    

Reviewing the evidence of record, the Board finds that the evidence sufficiently indicates that the Veteran experienced chronic Acanthosis Nigricans symptomatology during service, continuous Acanthosis Nigricans symptomatology since service, and that the Veteran has a current Acanthosis Nigricans diagnosis.

First, the Board finds that the Veteran experienced chronic Acanthosis Nigricans during service and continuous Acanthosis Nigricans symptomatology since service.  In May 2005 and June 2006 service treatment records, service examiners diagnosed Acanthosis Nigricans of the neck.  In an August 2006 pre-discharge VA medical examination report, the Veteran reported experiencing Acanthosis Nigricans since 2000 in areas exposed to the sun, including the neck.  Upon examination, the VA examiner did not report any skin disorder of the neck.  The VA examiner indicated that he could not diagnose Acanthosis Nigricans as there was no pathology upon which to base a diagnosis.

Reviewing the post-discharge evidence, in a June 2007 VA treatment record, specifically an internal medicine consultation, the VA examiner reported that the Veteran's neck exhibited increased pigmentation.  The VA examiner indicated that this likely was Acanthosis Nigricans. 

The Veteran contends that she experienced chronic Acanthosis Nigricans symptomatology during service and continuous symptomatology after service.  The Board finds her statements in this instance to be credible as they are consistent with the evidence of record.  See Madden, 125 F.3d at 1477, 1481.  The record indicates that the Veteran was diagnosed with Acanthosis Nigricans during service.  In a June 2007 VA treatment record, a VA examiner diagnosed Acanthosis Nigricans.  The Board notes that there are very few instances of a diagnosis for this disorder before or after service, and no record of treatment.  Still, as the Veteran was diagnosed with the disorder both during and after service and the Veteran credibly maintains that she experienced continuous symptomatology both during and after service, the Board finds that the evidence is in relative equipoise as to whether the Veteran's currently diagnosed Acanthosis Nigricans is related to the disorder experienced during service.  Accordingly and resolving reasonable doubt in the Veteran's favor, the Board finds sufficient evidence to allow for service connection without the need for further medical nexus opinion.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b).  

Service Connection for Vocal Cord Dysfunction

The Veteran essentially contends that she incurred vocal cord dysfunction during service, which is related to her asthma disability.  In an October 2006 VA medical examination report, the Veteran reported that she had vocal cord dysfunction dating to 2002.  The Veteran reported experiencing hoarseness of voice and shortness of breath during that period.  Specifically, the Veteran indicated that she experienced hoarseness twice per month and shortness of breath daily with activity and allergies.  

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for vocal cord dysfunction.  The Board finds that the Veteran did not experience vocal cord dysfunction symptomatology during service or continuous vocal cord dysfunction since discharge from service.  Reviewing the evidence from the Veteran's service, in an August 2005 addendum to a military examination board report, a service examiner noted that the Veteran had been treated for asthma.  During such treatment, the service examiners noted possible vocal cord dysfunction and assigned the Veteran to speech therapy.  The diagnosis was possible vocal cord dysfunction.

In a subsequent March 2006 medical evaluation board report, a service examiner, having reviewed the claims file, indicated that the Veteran was diagnosed with vocal cord dysfunction in 1999, and that, thereafter, the Veteran had experienced no sequela.  Yet, the Veteran believed that she had vocal cord dysfunction which contributed to her asthma disability.  Upon examination, the service examiner found no indication of vocal cord dysfunction.

In an October 2006 VA medical examination report, performed in lieu of a service discharge report, the Veteran reported that she had vocal cord dysfunction dating to 2002.  The Veteran reported experiencing hoarseness of voice and shortness of breath during that period.  Specifically, the Veteran indicated that she experienced hoarseness twice per month and shortness of breath daily with activity and allergies.  The Veteran stated that she was constantly clearing her throat.  The Veteran did not report any functional impairment due to either the vocal cord dysfunction or the hoarseness.  After an examination, the VA examiner indicated that he could not diagnose vocal cord dysfunction as the examination showed that the disorder had resolved.  

The post-service treatment records contain no diagnosis or notation for treatment for vocal cord dysfunction.  In an April 2007 statement, the Veteran stated that she had asthma, chronic sinusitis with frequent chronic flare-ups, vocal cord dysfunction, allergic rhinitis, chronic bronchopneumonia, and chronic bronchitis. The Veteran did not report any symptoms relating to vocal dysfunction or lay evidence indicating how that claimed disorder related to her respiratory disorders.  

The Board notes that the Veteran was diagnosed with possible vocal cord disorder symptomatology during service; yet, subsequent VA treatment records contain no confirmed diagnosis for this disorder.  In an October 2006 VA medical examination report, the Veteran reported hoarseness of breath only twice a month and contended that the disorder to her asthma disorder.  The Board notes that the Veteran is describing intermittent symptomatology of vocal cord dysfunction rather than the chronic symptomatology required for service connection.  More importantly, upon examination, the VA examiner indicated that the Veteran did not have vocal cord dysfunction; therefore, the Board finds that the Veteran did not experience chronic vocal cord dysfunction during service.
 
The Board also finds that the Veteran has not experienced continuous vocal cord dysfunction since discharge from service.  The claims file contains no post-service treatment records indicating diagnosis or treatment for vocal cord dysfunction.  In an April 2007 statement, the Veteran indicated that she had vocal cord dysfunction, but did not report any specific symptoms related to that disorder.  Instead, she indicated that the vocal cord dysfunction was part of her respiratory disorders.  As will be noted below, the Veteran has received treatment for respiratory disorders, to include asthma, since discharge from service.  Yet, in those treatment records, neither the Veteran nor the treatment examiners have reported any symptoms related to vocal cord dysfunction.  As such, the Board finds that the Veteran has not experienced continuous vocal cord dysfunction since discharge from service.
 
Finally, the Board finds that the Veteran does not have a currently diagnosed vocal cord dysfunction disorder.  As the Veteran does not have a diagnosed disorder for vocal cord dysfunction, a grant of service connection is precluded.  Brammer at 225.  For the reasons stated above, the preponderance of the evidence weighs against the Veteran's claim for service connection for vocal cord dysfunction, the benefit of the doubt doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz at 1364, 1365; Gilbert at 49.

Higher Initial Rating for Asthma

The Veteran essentially contends that her asthma symptomatology warrants a higher initial rating than the 30 percent rating currently assigned under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Specifically, in the August 2006 VA pre-discharge medical examination report, the Veteran indicated that her asthma disability caused shortness of breath at rest and weekly asthmatic attacks, and required visits to her physician twice per year.  

Diagnostic Code 6602 provides ratings for bronchial asthma.  Under Diagnostic Code 6602, a 30 percent evaluation is warranted where the veteran has an FEV-1 of 56 to 70 percent of predicted value, or, an FEV-1/FVC of 56 to 70 percent of predicted value, or, daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted where the veteran has an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent of predicted value, or, at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A full 100 percent disability rating is assigned where the evidence demonstrates FEV-1 less than 40 percent of the predicted value, or, FEV-1/FVC less than 40 percent, or, demonstrates more than one attack per week with episodes of respiratory failure, or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period under appeal, the Veteran's asthma disability was not manifested by symptomatology more nearly approximating that required for a 60 percent rating under Diagnostic Code 6602.  In the August 2006 pre-discharge VA medical examination report, the VA examiner found FEV-1 of 94 percent predicted and FEV1/FVC of 90 percent predicted.  In a November 2007 VA medical examination report, the VA examiner found FEV-1 of 99 percent predicted and FEV1/FVC of 89 percent predicted.  From these examination reports, the Board finds that the Veteran's asthma disability symptomatology does not more nearly approximate the pulmonary functionary test criteria required for the next higher 60 percent rating.  The record contains no evidence that during the entire initial rating period on appeal, the Veteran's asthma disability was manifested by findings of a FEV-1 of 40 to 55 percent of predicted value or a FEV-1/FVC of 40 to 55 percent of predicted value.  

Moreover, the Board finds that the Veteran's asthma disability symptomatology does not more nearly approximate the non-pulmonary functionary test criteria required for the next higher 60 percent rating.  The treatment records in evidence do not indicate that the Veteran's asthma disability required at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  In a March 2007 VA treatment record, the Veteran was treated with corticosteroids for coughing she related to asthma.  In an August 2007 VA treatment record, the Veteran again sought assistance due to a worsening of asthma.  Service examiners treated the asthma with bronchodilators.  The record of evidence for the initial rating period under appeal contains no other treatment records regarding treatment for asthma.  

In a November 2007 VA medical examination report, provided for a claim for service connection for bronchitis, the Veteran reported being unable to walk five steps without becoming dyspneic.  The Veteran stated that she had to seek medical treatment four to five times per year due to her asthma.  She indicated that she had to use four medications per day for her asthma, although none of them were corticosteroids.  The Veteran stated that these medications would keep her asthma stable between attacks.  

In a December 2008 statement, the Veteran reported that she had asthma and chronic bronchitis disorders which required many trips to the emergency room.  The Veteran stated that she was on a number of asthma medications.  Yet, in an August 2011 VA medical examination report, provided for unrelated claims, the Veteran reported being able to perform all daily activities, including driving, walking, and shopping, except for gardening and mowing the lawn.  Upon examination, VA examiners noted that the Veterans chest and lungs were normal.  

Although the evidence indicates that the Veteran sought a physician's treatment twice and underwent corticosteroid therapy once during the initial rating period under appeal, the Board finds that the Veteran's asthma disability symptomatology does not more nearly approximate the non-pulmonary functionary test criteria required for the next higher 60 percent rating.  The Board has considered the Veteran's contentions that her asthma requires trips to the emergency room and usage of drugs. Yet, as the treatment records do not indicate that the Veteran's asthma disability requires at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, the Board finds that it does not more nearly approximate the criteria required for a 60 percent rating under Diagnostic Code 6602.  

For these reasons, the Board finds that the Veteran's asthma has not been manifested by symptomatology more nearly approximating the criteria for a 60 percent rating under Diagnostic Code 6602 at any time during the initial rating period under appeal.  Because the preponderance of the evidence is against a rating in excess of 30 percent for the service-connected asthma for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.



Higher Initial Rating for Fibromyalgia

The Veteran essentially contends that her fibromyalgia symptomatology warrants a higher initial rating than the 10 percent rating currently assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

Under Diagnostic Code 5025, a rating of 10 percent is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period under appeal, the Veteran's fibromyalgia disability was not manifested by symptomatology more nearly approximating that required for a next higher 20 percent rating under Diagnostic Code 5025.  Specifically, for the entire initial rating period under appeal, the Board finds that the Veteran's fibromyalgia has not been manifested by symptoms (solely related to fibromyalgia as opposed to another service-connected disability) that is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  In the August 2006 VA pre-discharge medical examination report, the Veteran indicated that her fibromyalgia disability had existed since 2006.  The Veteran stated that the location of the disability was in her knees, back, and neck.  The Veteran indicated that she had fatigability, headaches, sleep disturbances, stiffness, anxiety, and depression.  The Veteran stated that all of these symptoms occurred constantly, meaning more than two-thirds of the year.  The Veteran indicated that the symptoms would not be precipitated by environmental stress, emotional stress, or overexertion.  The Veteran stated that she could not perform any activities upon flare-up.  After examination, the VA examiner diagnosed fibromyalgia due to the reported symptoms.  

Post-service treatment records indicate no treatment for fibromyalgia.  In a July 2007 VA treatment record, a VA examiner noted that the objective factor indicating fibromyalgia was the fact that the Veteran was prescribed Tylenol during service for treating the disability.  

The Board notes that, in the August 2006 VA pre-discharge medical examination report, the Veteran reported that the physical symptomatology of her fibromyalgia was related to pains and stiffness in the knees, back and neck, and headaches; yet, the Veteran is separately service-connected for patellofemoral syndrome of the bilateral knees, disc protrusions and dextroscoliosis of the thoracolumbar spine, cervical stenosis, and migraine headaches.  The Veteran also claims that the fibromyalgia caused fatigability, sleep disturbances, anxiety, and depression; yet, the Veteran is service-connected for an anxiety disorder with depression, rated as 30 percent disabling prior to June 6, 2007, and 70 percent disabling from June 6, 2007, except for a one-and-a-half month period where it was rated as 100 percent disabling.  The Board notes that, in an August 2007 VA medical examination report, a VA examiner specifically found that the Veteran's fatigability was related to her depressive disability.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2011).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2011).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Board finds that, although the Veteran reports pain and stiffness in the neck, back, and knees which she believes is due to her fibromyalgia disability, the Veteran is already service connected for specific neck, back, and bilateral knee disabilities.  To also rate the Veteran's neck, back, and knee pain and stiffness under Diagnostic Code 5025 would constitute pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  The Board notes that the Veteran claims that she experiences headaches related to fibromyalgia; yet, the Veteran is already service connected for migraine headaches.  To also rate the Veteran's headaches under Diagnostic Code 5025 would constitute pyramiding.  Id.  Moreover, treatment records indicate that the Veteran's claimed fatigability, anxiety, and depression are regarded as symptoms of a service-connected anxiety disability.  38 C.F.R. § 4.71a.  To also rate these symptoms under Diagnostic Code 5025 would constitute pyramiding.  Id.  

In the August 2006 VA pre-discharge medical examination report, the Veteran stated that she experienced sleep disturbances due to fibromyalgia.  The Veteran is not service connected for a sleep disorder.  Yet, the record contains no further lay statements regarding the claimed sleep disorder.  Moreover, the Veteran has not sought treatment for such a disorder nor has she been diagnosed with a sleep disorder.  

The record contains no evidence indicating that the Veteran's fibromyalgia is manifested by symptoms (for the fibromyalgia disability alone as opposed to another disability for which the Veteran is also service connected) that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time; therefore, the Board finds that, for the entire initial rating period under appeal, the Veteran's fibromyalgia disability has not been manifested by symptomatology more nearly approximating that required for a next higher 20 percent rating under Diagnostic Code 5025.  Because the preponderance of the evidence is against a rating in excess of 10 percent for the service-connected fibromyalgia for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating for Carpal Tunnel Syndrome of the Right Wrist

The Veteran essentially contends that her right wrist carpal tunnel syndrome symptomatology warrants a higher initial rating than the 10 percent rating initially assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8615.  Specifically, the Veteran indicates that the carpal tunnel syndrome makes use of the right hand nearly impossible as it makes holding objects extremely difficult.  

The Board notes that the Veteran is right-handed and, therefore, the Veteran's carpal tunnel syndrome affects her major extremity.  The Veteran's carpal tunnel disability has been evaluated under Diagnostic Code 8615, which contemplates a 10 percent rating for mild incomplete paralysis of the median nerve.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8615. 

The Board finds that, for the entire initial rating period under appeal, the Veteran's carpal tunnel syndrome of the right wrist disability was not manifested by symptomatology more nearly approximating that required for a next higher 30 percent rating under Diagnostic Code 8615.  In the August 2006 VA pre-discharge medical examination report, the Veteran indicated that she had undergone a carpal tunnel release surgery six years prior to examination.  Yet, the Veteran stated that she had tingling and numbness in her three middle fingers and weakness of the fingers in the right hand.  The Veteran stated that the symptoms would occur intermittently, five to six times per week, with each occurrence lasting several hours.  The Veteran stated that she had difficulty with fine motor tasks, but did not experience functional impairment due to the disability. 

Upon physical examination, the August 2006 VA examiner noted that the Veteran's right wrist movements were normal and a neurological examination was normal.  The VA examiner noted normal movement of the fingers.  The VA examiner also indicated that the Veteran could tie her shoelaces, fasten buttons, pick up paper, and tear paper without difficulty.  

In a May 2007 VA treatment record, containing the results of a comprehensive physical examination, the Veteran was noted to have no peripheral neuropathy symptomatology.

In a July 2007 VA medical examination report, the Veteran reported difficulty gripping and grasping objects, as well as chronic hand and arm pain.  Upon examination, the VA examiner noted that movement of the right wrist was full, with pain at the end of each range of motion.  The VA examiner reported that the Veteran did not experience any further loss of motion upon repetitive testing.  Upon neurological testing, Tinel's sign was positive bilaterally, Phalen's sign was positive bilaterally, and hand tremor was absent.  The VA examiner noted normal movement of the fingers.  The VA examiner also indicated that the Veteran could tie her shoelaces, fasten buttons, pick up paper, and tear paper without difficulty.  

From this record of evidence, the Board finds that, for the entire initial rating period under appeal, the Veteran's carpal tunnel syndrome of the right wrist has not been manifested by symptomatology more nearly approximating the moderate incomplete paralysis of the median nerve in the major extremity required for a next higher 30 percent rating under Diagnostic Code 8615.  The VA examinations indicate that the Veteran has some numbness and tingling in the hands and pain at the extremes of the range of the motion of the right wrist.  Yet, the Veteran was able to grasp objects and use them without difficulty.

The Board has taken into account the Veteran's lay statements regarding her right wrist carpal tunnel symptomatology, indicating greater carpal tunnel symptomatology than contemplated by the current 10 percent rating.  Specifically, in a December 2008 statement, the Veteran indicated that she was unable to comb or brush her daughters' hair as she was unable to hold a brush in her right hand.  She also indicated that she could barely hold a toothbrush due to her carpal tunnel disability.  Yet, in a July 2011 VA medical examination report, performed to evaluate disabilities not currently on appeal, the Veteran stated that she was able to brush her teeth, vacuum, cook, dress herself, take out the trash, and drive.  The Veteran specifically indicated that she wrote, ate, and combed her hair with her right hand.  Upon physical examination, the VA examiner noted that there were no signs of a hand tremor.  Considering that the Veteran told the July 2011 VA examiner that she was able to brush her teeth and comb her hair without difficulty, the Board finds that the Veteran's accounts of carpal tunnel syndrome symptomatology listed in the December 2008 statement lack credibility.  See Caluza at 498.  

Because the preponderance of the evidence is against a rating in excess of 10 percent for the service-connected carpal tunnel syndrome of the right wrist for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating for Hypertension

The Veteran essentially contends that her hypertension is manifested by symptomatology more nearly approximating a rating in excess of the current noncompensable (zero percent) rating assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

For hypertensive vascular disease, with diastolic pressure of predominantly 100 or more, or with systolic pressure predominantly 160 or more, or where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a 10 percent rating is assigned.  With diastolic pressure predominantly 110 or more, or with systolic pressure predominantly 200 or more, a 20 percent rating is warranted.  With diastolic pressure predominantly 120 or more, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101. 

The Board has reviewed all of the evidence of record and finds that the Veteran's hypertension symptomatology does not more nearly approximate that required for a 10 percent rating under Diagnostic Code 7101 for the entire initial rating period under appeal.  As noted above, a 10 percent rating is to be assigned for hypertension manifested by diastolic pressure of predominantly 100 or more, or with systolic pressure predominantly 160 or more, or where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more.   The record indicates that that the Veteran's hypertension is controlled by medication.  Reviewing the treatment records for the entire initial rating period under appeal, the Board notes that examiners have recorded 31 blood pressure readings since the Veteran's discharge from service.  Of those 31 blood pressure readings, only four readings have indicated diastolic pressure of 100 or more, or systolic pressure of 160 or more.  Of those four readings, three readings were included in a July 2007 VA medical examination report.  At that time, a VA examiner reported blood pressure readings of 163/99, 160/97, and 165/100.  

Yet, since the July 2007 VA medical examination, VA examiners have recorded the Veteran's blood pressure 14 times.  None of the more recent blood pressure readings have indicated diastolic pressure of 100 or more, or systolic pressure of 160 or more.  Moreover, in reviewing the Veteran's service treatment records dating back to February 1998, the Board notes that that service examiners recorded the Veteran's blood pressure 200 times.   Of those 200 readings, only 13 readings have indicated diastolic pressure of 100 or more.  Therefore, the Board finds that the Veteran's hypertension symptomatology does not currently more nearly approximate diastolic pressure of predominantly 100 or more, or systolic pressure predominantly 160 or more.  Moreover, although the Veteran takes continuous medication for the control of hypertension, the Veteran does not have a history of diastolic blood pressure predominantly 100 or more.  Therefore, a compensable rating is not warranted.  Because the preponderance of the evidence is against a compensable rating for the service-connected hypertension for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating for Sciatic Nerve Paralysis

The Veteran essentially contends that her sciatic nerve paralysis of the right leg symptomatology warrants a higher initial rating than the noncompensable (zero percent) rating currently assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8615.  Specifically, the Veteran indicates that the sciatic nerve paralysis is manifested by aching and cramping pain travelling from the back to the right leg, elicited by physical activity.  The Veteran indicated that the disorder limited standing, prolonged sitting, walking, and climbing. 

Sciatic Nerve Paralysis is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is for mild incomplete paralysis; a 20 percent rating is for moderate incomplete paralysis; a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period under appeal, the Veteran's sciatic nerve paralysis has not been manifested by symptomatology more nearly approximating that required for a compensable (10 percent) rating under Diagnostic Code 8615.  In the August 2006 VA pre-discharge medical examination report, the Veteran did not report any history of sciatica.  Upon neurological testing, the VA examiner found that the Veteran's lower extremities were normal.  

In an October 2006 VA treatment record, the Veteran reported experiencing right leg pain posteriorly down into her calf.  The Veteran stated that she did not have right leg weakness, but that her right leg would give out when she experienced intense low back pain.  Upon examination of the lower extremities, the VA examiner reported that strength was five out of five and sensory to low touch was intact, gait was intact, the Veteran had 1+ DTRs throughout, and there was a subtle Hoffman bilaterally.  Having reviewed a MRI, the VA examiner diagnosed backache.  The VA examiner indicated that there was nothing on the Veteran's lumbar MRI which would correlate to the Veteran's reported back and leg pain.

In a July 2007 VA medical examination report, the Veteran told a VA examiner that she had constant back pain which traveled from the back to the lower right leg.  The pain was aching and cramping in nature.  On a scale of one to 10, the Veteran indicated that the pain was an eight.  The pain would be elicited by physical activity, and would be alleviated by rest and medication.  The Veteran indicated that the functional impairments of her sciatica were limited standing, prolonged walking, and climbing.  

Upon examination, the July 2007 VA examiner noted that the a straight leg raising test was positive on the right, but not the left.  A neurological examination of the lower extremities was normal.  The diagnosis was sciatica.

In an August 2007 VA treatment record, the Veteran reported experiencing pain in her right leg a couple of times per week, starting in the SI area, down the lateral posterior thigh.  The Veteran indicated that she would experience some tingling in her toes a couple of times per month.  The Veteran indicated that she had problems with her memory.  The VA examiner noted that a July 2007 MRI showed no evidence of neural compression.  The diagnosis was musculoskeletal back pain with occasional radicular symptoms in the right lower extremity.  

In a September 2007 VA treatment record, the Veteran specifically denied experiencing any lower back pain radiating to her lower extremities.  The diagnosis was backache without radiculopathy.  In an April 2008 VA treatment record, a VA examiner noted that the Veteran's gait and reflexes were normal.  In an August 2011 VA medical examination report, the Veteran's gait was normal and neurological testing of the lower extremities was normal.

From this record of evidence, the Board finds that, for the entire initial rating period under appeal, the Veteran's sciatic nerve paralysis has not been manifested by symptomatology more nearly approximating the mild incomplete paralysis of the sciatic nerve required for a compensable (10 percent) rating under Diagnostic Code 8615.  In the October 2006 VA treatment record, the VA examiner noted 1+ DTRs throughout, and a subtle Hoffman bilaterally; yet, the VA examiner also noted that strength was five out of five and sensory to low touch was intact in the lower extremities.  Subsequent VA treatment records and medical examination reports indicated normal neurological function of the lower extremities and normal gait.   

The Board has taken into account the Veteran's lay statements regarding her sciatic nerve paralysis symptomatology, indicating greater symptomatology than contemplated by the current 10 percent rating.  Besides the Veteran's lay reports of the symptomatology noted above, in a December 2008 statement, the Veteran wrote that she had pain in her upper, middle, and lower back which radiated down her right leg.  The Veteran indicated that she had a history of her right leg giving out.    Yet, although the Veteran has made statements such as these throughout the record of evidence, the Board notes that VA physical and neurological examinations throughout the entire initial rating period consistently have indicated a complete lack of sciatica symptomatology.  The Board also notes that the Veteran made statements similar to those contained in the December 2008 statement at the time of the August 2007 VA medical examination report; yet, in a September 2007 VA treatment record, written one month after the August 2007 report, the Veteran specifically denied having any radicular symptomatology.  As the Veteran's statements regarding radicular symptomatology are inconsistent with the treatment evidence of record, as well as the Veteran's own statements contained within the treatment records, the Board finds that the Veteran's accounts of sciatic nerve paralysis symptomatology indicating greater symptomatology than contemplated by the current 10 percent rating throughout the initial rating period lack credibility.  See Caluza at 498.  

Because the preponderance of the evidence is against a compensable rating for sciatic nerve paralysis for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating for Seborrheic Dermatitis

The Veteran essentially contends that her seborrheic dermatitis warrants a higher initial rating than the noncompensable (zero percent) rating currently assigned under 38 C.F.R. § 4.120, Diagnostic Code 7899-7806.  Specifically, the Veteran indicates that the seborrheic dermatitis is a constant disorder of the skin, manifested by itching, shedding, crusting, and flaking on the scalp.  

The Veteran's seborrheic dermatitis is rated pursuant to 38 C.F.R. § 4.118 , Diagnostic Code 7899-7806, referencing an unlisted disability comparable to dermatitis or eczema.  While changes to 38 C.F.R. § 4.118 were made, effective October 23, 2008, such revisions only apply to the criteria for scars, involving Diagnostic Codes 7800-7805.  In any event, the revisions are applicable only to claims raised on or after that date, or where the Veteran expressly requests review under such criteria.  73 Fed. Register 54708 (Sep. 23, 2008).  No such request was made here.

Under Diagnostic Code 7806, a 10 percent rating is assigned for eczema affecting at least five percent, but less than 20 percent, of the entire body or exposed areas or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for eczema affecting from 20 to 40 percent of the entire body or exposed areas or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for eczema affecting more than 40 percent of the entire body or exposed areas or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period under appeal, the Veteran's seborrheic dermatitis has not been manifested by symptomatology more nearly approximating that required for a compensable (10 percent) rating under Diagnostic Code 7806.  Reviewing the in-service treatment records, in a January 2006 service treatment record, a service examiner diagnosed Loprox shampoo, an antifungal agent, for the Veteran's seborrheic dermatitis.  

In the August 2006 VA pre-discharge medical examination report, the Veteran reported itching and crusting due to her dermatitis.  The Veteran indicated that the symptomatology would occur intermittently, as often as three to four times per month, with each occurrence lasting days.  The Veteran indicated that the disability did not affect exposed areas of the skin.  Over the past 12 months, the Veteran reported receiving corticosteroids for less than six weeks.

Upon examination, the August 2006 VA examiner noted abnormal texture of the scalp of less than six inches.  The VA examiner noted no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The skin lesion coverage of the exposed area was less than three percent and only one percent of the total body.  The skin lesions were not associated with systemic disease.

In a July 2007 VA medical examination report, the Veteran described constant itching, shedding, crusting, and flaking.  The Veteran reported no exudation or ulcer formation.  The Veteran stated that the skin condition involved areas exposed to the sun on the head, except for the face or neck.  Over the past 12 months, the Veteran indicated that she had not taken any medication for the condition.

Upon examination, the July 2007 VA examiner noted that the Veteran's dermatitis of the scalp was not manifested by ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The skin lesion coverage of the exposed area was zero percent and only two percent of the total body.  The skin lesions were not associated with systemic disease.

From this record of evidence, the Board finds that, for the entire initial rating period under appeal, the Veteran's seborrheic dermatitis was not manifested by symptomatology more nearly approximating the symptomatology required for a compensable (10 percent) rating under Diagnostic Code 7806.  Specifically, for the entire initial rating period under appeal, the Veteran's service-connected seborrheic dermatitis has not affected at least five percent, but less than 20 percent, of the entire body or exposed areas or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during a 12-month period.  The Board notes that, at the August 2006 VA pre-discharge medical examination, the Veteran indicated that she had taken corticosteroids within the past 12 months.  The Board notes that the Veteran actually was prescribed Loprox shampoo in January 2006 to treat her dermatitis; however, Loprox is an antifungal shampoo that is not immunosuppressive.  The record of evidence contains no other evidence indicating that the Veteran used corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period at any time during the initial rating period under appeal to treat her seborrheic dermatitis.  

Because the preponderance of the evidence is against a compensable rating for seborrheic dermatitis for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claims for higher ratings for asthma, fibromyalgia, carpal tunnel syndrome, hypertension, sciatic nerve paralysis, or seborrheic dermatitis.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Regarding the Veteran's service-connected asthma, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's asthma is specifically contemplated by the schedular rating criteria (Diagnostic Code 6602, 38 C.F.R. § 4.97), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 6602 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  For the entire initial rating period, the Veteran's asthma has been manifested by controlled by daily bronchodilator therapy.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on the required usage of bronchodilators for treatment.  In this case, comparing the Veteran's disability level and asthma symptomatology to the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

As the schedular evaluations contemplate the Veteran's level of disability and asthma symptomatology, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's asthma disability, the Board is not required to remand the issue of a higher initial rating for asthma to the RO for the procedural actions outlined in
38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Regarding the Veteran's service-connected fibromyalgia, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's fibromyalgia is specifically contemplated by the schedular rating criteria (Diagnostic Code 5025, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5025 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on the presence of fibromyalgia requiring continuous medication for control, as in the Veteran's case.  38 C.F.R. 
§ 4.71a.  The Board again notes that the Veteran attributed other symptoms, such as orthopedic pains, headaches, fatigability, anxiety, and depression, to her fibromyalgia disability.  Yet, as these symptoms are already contemplated by the Veteran's service-connected orthopedic, headache, and psychiatric disabilities, to rate the Veteran's orthopedic pains, headaches, fatigability, anxiety, and depression symptoms under Diagnostic Code 5025 would constitute pyramiding.  See 
38 C.F.R. § 4.14.

As the schedular evaluations contemplate the Veteran's level of disability and fibromyalgia symptomatology, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand the issue of a higher initial rating for fibromyalgia to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See also Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App. at 227.  

Regarding the Veteran's service-connected carpal tunnel syndrome of the right wrist, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's carpal tunnel syndrome is specifically contemplated by the schedular rating criteria (Diagnostic Code 8615, 
 38 C.F.R. § 4.124a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 8615 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  For the entire initial rating period, the Veteran's carpal tunnel syndrome symptomatology has been manifested by symptomatology approximating mild paralysis of the median nerve.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on incomplete paralysis of the median nerve on the major side.  In this case, comparing the Veteran's disability level and carpal tunnel symptomatology to the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

As the schedular evaluations contemplate the Veteran's level of disability and symptomatology of the carpal tunnel syndrome disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand the issue of a higher initial rating for carpal tunnel syndrome to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell at 337; Shipwash at 227.  

Regarding the Veteran's service-connected hypertension, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension is specifically contemplated by the schedular rating criteria (Diagnostic Code 7101, 38 C.F.R. § 4.104), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 7101 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  For the entire initial rating period, the Veteran's hypertension symptomatology has been manifested by diastolic pressure of predominantly less than 100 and systolic pressure of predominantly less than 160.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on diastolic and systolic pressure readings.  In this case, comparing the Veteran's disability level and hypertension symptomatology to the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

As the schedular evaluations contemplate the Veteran's level of disability and hypertension symptomatology, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand the issue of a higher initial rating for hypertension to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See also Bagwell at 337; Shipwash at 227.  

Regarding the Veteran's service-connected sciatic nerve paralysis, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's sciatic nerve paralysis is specifically contemplated by the schedular rating criteria (Diagnostic Code 8520, 38 C.F.R. 
§ 4.124a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 8520 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  For the entire initial rating period, the Veteran's sciatica symptomatology has been manifested by less than mild sciatica symptomatology.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on the severity of the incomplete paralysis of the sciatic nerve.  In this case, comparing the Veteran's disability level and sciatica symptomatology to the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

As the schedular evaluations contemplate the Veteran's level of disability and symptomatology of the Veteran's sciatic nerve paralysis, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand the issue of a higher initial rating for carpal tunnel syndrome to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) .  See also Bagwell at 337; Shipwash at 227.  

Regarding the Veteran's service-connected seborrheic dermatitis, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's seborrheic dermatitis is specifically contemplated by the schedular rating criteria (Diagnostic Code 7899-7806, 
38 C.F.R. § 4.120), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 7899-7806 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  For the entire initial rating period, the Veteran's dermatitis symptomatology has been manifested by a skin disorder covering one or two percent of the entire body surface and, at worst, three percent of the exposed body surface.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on the amount of body surface covered by a skin disability.  In this case, comparing the Veteran's disability level and dermatitis symptomatology to the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  

As the schedular evaluations contemplate the Veteran's level of disability and seborrheic dermatitis symptomatology, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand the issue of a higher initial rating for carpal tunnel syndrome to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) .  See also Bagwell at 337; Shipwash at 227.  


ORDER

Service connection for constipation is denied.  

Service connection for bladder scar tissue is denied.  

Service connection for Acanthosis Nigricans is granted.  

Service connection for vocal cord dysfunction is denied.  

A higher initial rating, in excess of 30 percent, for asthma is denied.    

A higher initial rating, in excess of 10 percent, for fibromyalgia, is denied.  

A higher initial rating, in excess of 10 percent, for carpal tunnel syndrome of the right wrist is denied.  

An initial (compensable) rating for hypertension is denied.  

An initial (compensable) rating for sciatic nerve paralysis is denied.  

An initial (compensable) rating for seborrheic dermatitis is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


